Filed 5/23/22 In re L.D. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    In re L.D., a Person Coming Under the Juvenile Court                                       C093774
    Law.

    SACRAMENTO COUNTY DEPARTMENT OF                                                (Super. Ct. No. JD240891)
    CHILD, FAMILY AND ADULT SERVICES,

                    Plaintiff and Respondent,

           v.

    C.D. et al.,

                    Defendants and Appellants.



          C.D. (mother) and I.D. (father), parents of the minor, appeal from the juvenile
court’s disposition order removing the minor from their custody and placing the minor
outside the home. (Welf. & Inst. Code, §§ 300, 395.)1 Finding no merit in mother and
father’s contentions, we will affirm the juvenile court’s order.



1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                                     BACKGROUND
       Mother and father became involved with a group known as the “Time in the World
church” led by James Lowery. Lowery spent most of his time at mother and father’s
home. Many other people lived in mother and father’s home. Lowery had been
convicted of sexual abuse and there were additional reports that he had committed
molestation and abuse.
       Lowery’s mother Julia and his nephew D.A. both lived in mother and father’s
home and provided childcare for the minor. Julia and D.A. both knew Lowery was a
registered sex offender but believed he did not pose any risk to the minor or any of the
other children in the home. Mother and father knew Lowery was a sex offender but
believed he had changed and they considered him to be a prophet. Witnesses reported
that Lowery held church at mother and father’s home at all hours and spent a great deal
of time talking about sex. Witnesses also said church members had to get permission
from Lowery to go places and did not listen to anyone but Lowery.
       On October 9, 2020, the Sacramento County Department of Child, Family and
Adult Services (the Department) filed a dependency petition on behalf of the minor
pursuant to section 300, subdivisions (b) and (d). The petition alleged mother and father
failed to protect the minor based on their inability or unwillingness to prevent access to
the minor by Lowery, a known sex offender. The petition was later amended to conform
to proof. The minor was detained and placed in protective custody and then in a relative
placement.
       At the detention hearing on October 15, 2020, mother and father objected to
detention, arguing they maintained supervision over the minor at all times and never
allowed access to the minor by Lowery. Mother’s counsel confirmed that mother and
father were still living in the family home and that mother had the ability to evict people
from the home. The juvenile court ordered the minor detained with supervised visitation
for mother and father.

                                             2
       The December 2020 jurisdiction/disposition report provided information obtained
from several confidential witnesses who described Lowery’s prior access to the minor in
mother and father’s home, his control of the adults in the home, and reports of prior abuse
involving individuals other than the minor. It was reported that mother and father
stopped communicating with family and former friends, became secretive, allowed
Lowery to hold church services in their home, and allowed many people to sleep all over
the house.
       According to the report, the minor was happy and healthy with no visible signs of
injury or abuse. However, the caretaker noticed several occasions when the minor
exhibited troubling behavior. The first instance occurred when the caretaker was
attempting to help the minor clean herself after using the restroom and the minor
screamed, “Don’t touch me there!” On another occasion, the minor was entertaining
herself with a doll and singing to it when the minor suddenly became aggressive toward
the doll, yanking it up and swinging it by one arm, telling the doll, “Bad girl! You’re a
bad girl.” The minor then slammed the doll on the ground and began to roll up the doll’s
dress in the front, continuing to make statements like, “You’re being a bad girl,” “You
get in trouble,” and “get to the corner.” The caregiver noticed the minor often raised her
voice and pointed saying, “You go to the corner,” or “you get a whoopin.”
       The Department recommended that the juvenile court take jurisdiction of the
minor, noting mother and father continued to live with, and associate with, Lowery’s
family and allowed Lowery to have unlimited access to their home. Mother and father
had not shown a protective capacity toward the minor and the Department was concerned
mother and father were unable and unwilling to protect the minor from Lowery.
       The jurisdiction/disposition hearing began on December 3, 2020. The juvenile
court granted a continuance to allow the social worker to interview mother and father and
provide additional information. Thereafter, the social worker made several attempts to
contact mother for an interview. Mother either did not participate at the agreed-upon

                                             3
time or refused to participate when she was informed she could not record the interview,
could not complete the interview via e-mail, and could not complete the interview with
father. The social worker’s efforts to interview father were similarly unsuccessful
because father stated he was working and could not provide a convenient time for the
interview and failed to contact the social worker when his shift ended as agreed.
       The Department reported that father had not shown up to visits for two weeks and
mother consistently left the visits early (approximately 10 to 30 minutes after the start of
the visits). With regard to services, the Department reported that mother claimed she and
father were halfway done with services and were set to complete their counseling intake,
although she did not provide a date.
       The Department filed a second addendum report prior to the contested
jurisdiction/disposition hearing. The Department reported the minor had undergone a
special assault forensic evaluation (SAFE) interview and made no disclosure of sexual
abuse during the interview.
       A statement authored by the maternal grandmother stated that, as of November 13,
2020, mother and father had moved into her residence and Lowery was not allowed onto
her property or to have contact with the minor. The maternal grandmother reported to the
social worker that mother and father had been participating in court ordered classes,
although she did not know which classes they were required to take. She did not know
who was living in mother and father’s home or how mother and father were paying their
mortgage. She also had no knowledge about where mother and father intended to live in
the future or how they planned to get their home back from Lowery and his family. She
stated mother and father left their home because they felt that the Department did not
want them around “those people.” When asked how long mother and father would be
living with her, the maternal grandmother answered, “just until.” She stated mother and
father no longer had a relationship with Lowery, and she denied any attempts by Lowery



                                              4
to contact her. She did not believe Lowery still had contact with mother and father, but
stated she had no way of knowing.
       The social worker also spoke with the paternal grandmother, who stated she was
fearful the minor would be returned home to mother and father. The paternal
grandmother stated she had wanted the minor removed for quite some time, noting father
had changed after meeting Lowery. She became very concerned when the church
services moved into mother and father’s home because there were other people residing
in the home and the paternal family was not allowed to visit. Father began asking her for
money. When she questioned father about Lowery, he cut off all communication with
her for approximately six months.
       The paternal grandmother confirmed, on February 8, 2021, that mother and father
were living with the maternal grandmother. She said she did not believe mother and
father had cut ties with Lowery and the church. She stated that she would sometimes
have to coax the minor into visiting with mother and father as the minor often did not
want to talk or visit with them.
       The Department concluded that, although mother and father had moved from their
home where Lowery had unlimited access, the concerns regarding placement of the
minor with mother and father remained the same. There were no services available to
ensure the safety of the minor if placed with mother and father. The Department also had
concerns about the maternal grandmother’s ability to protect the minor given the maternal
grandmother’s statement that mother and father would stay with the maternal
grandmother “just until.” The Department recommended the juvenile court sustain the
petition and order that the minor remain in out-of-home placement.
       The contested jurisdiction/disposition hearing commenced on February 23, 2021.
The Department submitted on its reports. The juvenile court found there was clear
evidence that Lowery had free and regular access to mother and father’s home. The
juvenile court said there was no oversight of the children at mother and father’s home and

                                            5
no firm limits placed on Lowery’s access to the children. The juvenile court sustained
the amended petition and found there were no services that would reduce the level of risk
to the minor if returned home. The juvenile court said they had been trying to put such
services in place since October 2020, but mother and father had not been cooperative
with the Department or desirous of engaging in services at the level of oversight
necessary. The juvenile court ordered the minor removed from mother and father with
reunification services and visitation for mother and father.
                                       DISCUSSION
                                              I
       Mother and father contend the juvenile court erred in removing the minor from
their care and custody because there was insufficient evidence of a substantial danger to
the minor if she remained in their care, and the juvenile court failed to consider other
reasonable means to protect the minor without removal.
       To support an order removing a child from parental custody, the juvenile court
must find clear and convincing evidence “[t]here is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional well-being of the minor if
the minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s parent’s
. . . physical custody.” (§ 361, subd. (c)(1); see In re Heather A. (1996) 52 Cal.App.4th
183, 193; In re T.W. (2013) 214 Cal.App.4th 1154, 1163.) The juvenile court must also
“make a determination as to whether reasonable efforts were made to prevent or to
eliminate the need for removal of the minor” and “state the facts on which the decision to
remove the minor is based.” (§ 361, subd. (e).)
       “A removal order is proper if it is based on proof of (1) parental inability to
provide proper care for the minor and (2) potential detriment to the minor if he or she
remains with the parent. [Citation.] The parent need not be dangerous and the minor



                                              6
need not have been harmed before removal is appropriate. The focus of the statute is on
averting harm to the child. [Citation.]” (In re T.W., supra, 214 Cal.App.4th at p. 1163.)
       “The juvenile court has broad discretion to determine what would best serve and
protect the child’s interest and to fashion a dispositional order.” (In re Javier G. (2006)
137 Cal.App.4th 453, 462 [applying § 361, subd. (c) within context of a § 387 removal].)
When reviewing removal findings, “ ‘[w]e review the record in the light most favorable
to the trial court’s order to determine whether there is substantial evidence from which a
reasonable trier of fact could make the necessary findings based on the clear and
convincing evidence standard.’ ” (T.J. v. Superior Court (2018) 21 Cal.App.5th 1229,
1239-1240; see Conservatorship of O.B. (2020) 9 Cal.5th 989, 1004-1005.) Mother and
father, as the challenging parties, bear the burden of showing the juvenile court’s findings
and orders are not supported by substantial evidence. (In re Dakota H. (2005) 132
Cal.App.4th 212, 228.)
       Here, there is sufficient evidence to support the juvenile court’s removal order.
The minor was initially removed in October 2020 due to the fact that mother and father
were allowing numerous people to live in and frequent their home, including Lowery,
who mother and father knew to be a convicted sex offender. Lowery had been convicted
of sexual abuse of his niece and had been accused of sexual abuse by others, including
his daughter and nephew. But mother and father saw Lowery as a prophet and gave him
significant access to their home.
       At the time of detention, mother and father argued they maintained supervision
over the minor at all times and never allowed Lowery to have access to the child.
Witnesses said, however, that Lowery spent most of his time at mother and father’s
home, slept there often, and had access to the minor. Lowery also reportedly had
authority over mother and father and others in the home.
       During the four months between detention and the contested
jurisdiction/disposition hearing, there is little evidence mother and father made any

                                              7
meaningful change to reduce the risk of harm to the minor. Mother continued to deny
ever putting the minor at risk. Mother and father did not cooperate with the Department’s
efforts to interview them. They left their home with no apparent plan to get their home
back from Lowery and his family. The maternal grandmother said they would live with
her “just until.” The paternal grandmother did not believe mother and father had cut ties
with Lowery and the church.
       Nevertheless, mother and father claim the Department failed to consider
reasonable efforts to prevent removal, such as continued case plan services, regular
Departmental assessments, unannounced home inspections, a court order that mother and
father live at an approved home, a no-contact order between the minor and Lowery or
Lowery’s family, a babysitter approved by the Department, or in-home services to
provide an extra measure of supervision. But such efforts would ultimately depend on
mother and father’s willingness to keep the minor from Lowery, something that appears
unlikely given the evidence that Lowery has control over them.
       One of the goals of dependency is to protect a child before harm takes place (In re
Cole C. (2009) 174 Cal.App.4th 900, 918; In re T.W., supra, 214 Cal.App.4th at p. 1163),
and “[a]lthough the court must consider alternatives to removal, it has broad discretion in
making a dispositional order” (In re Cole C., at p. 918; § 361, subd. (c)(1)). Under these
circumstances, it was reasonable for the juvenile court to conclude the minor would be at
risk of harm if returned to mother and father, and the evidence supports the juvenile
court’s finding that there were no reasonable means to protect the minor without
removing her from mother and father’s custody.
       Mother and father argue the reunification services ordered were “generic
enrichment classes designed to educate the parents of the risk of sexual abuse” and could
just as easily have been provided through family maintenance. They further argue the
findings in the Department’s reports were insufficient to demonstrate that reasonable
efforts were made to prevent removal, and that the Department never specified what

                                             8
services were required to ensure the minor’s safety in the home. Finally, mother and
father argue there was insufficient evidence to support the Department’s assertion that
they failed to avail themselves of services or that their failure to do so correlated to
endangerment to the minor such that removal was required.
       To the extent mother and father are claiming the services were insufficient or
unreasonable, we disagree. “Reunification services should be tailored to the particular
needs of the family.” (In re M.F. (2019) 32 Cal.App.5th 1, 13.) “The ‘adequacy of
reunification plans and the reasonableness of the [Department’s] efforts are judged
according to the circumstances of each case.’ [Citation.] To support a finding that
reasonable services were offered or provided to the parent, ‘the record should show that
the supervising agency identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult . . . .’ ” (Id. at pp. 13-14, italics
omitted.) “The social services agency must make a ‘good faith effort’ to provide
reasonable services that are responsive to each family’s unique needs. [Citation.] ‘The
standard is not whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the circumstances.’
[Citation.]” (In re J.E. (2016) 3 Cal.App.5th 557, 566.)
       Pursuant to the juvenile court’s order, the Department provided mother and father
with a case plan that included counseling and mental health services (individual
counseling and sexual abuse counseling), parenting education classes, and substance
abuse testing upon suspicion of substance use. The service objectives required mother
and father to comply with all juvenile court orders and demonstrate an ability and
willingness to protect the minor from physical, sexual and/or emotional abuse, ensure the
minor was adequately supervised at all times, and participate in a mental health
assessment to address any mental health needs. However, mother and father did not

                                               9
cooperate with the Department. While mother claimed she and father had completed half
of their services, the social worker was unable to confirm that claim. Counseling had not
yet started.
       Mother and father argue the removal order encroached on their constitutional
freedom because it linked the risk of harm to their relationship with their pastor and
church, dictating mother and father’s decisions pertaining to the practice of their chosen
faith and consequent association. But the juvenile court did not rest its dispositional
orders on mother and father’s faith, nor did it comment on mother and father’s religious
beliefs. Rather, the juvenile court’s determination of harm and the absence of reasonable
alternatives to avoid removal was based wholly on the danger presented by Lowery, a sex
offender convicted of sexually abusing a child, and on those individuals who denied any
risk of harm to the minor.
       There was sufficient evidence to support the juvenile court’s order removing the
minor from mother and father’s care and custody.
                                              II
       Mother and father next contend the minor was detrimentally impacted by the
removal order.
       The juvenile court recognized that physical removal of a minor from her parents
can cause emotional harm, noting it considered that fact when analyzing whether there
was sufficient evidence to detain the child and whether it was appropriate to continue
removal of the child from her parents. However, while the record confirms that the
minor became emotional at the end of the first visit and wanted to leave with her parents,
the record also makes plain that after a while the minor was less willing to visit or talk
with them and had to be coaxed into doing so. Thus, the record indicates the minor was
not traumatized.
       In any event, as discussed at length in part I of the Discussion ante, the evidence
weighed against possible alternatives to removal.

                                             10
                                             III
       In addition, mother and father claim the juvenile court abused its discretion when
it ordered them to undergo a mental health assessment.
       “If a child is adjudged a dependent child of the court on the ground that the child
is a person described by Section 300, the court may make any and all reasonable orders
for the care, supervision, custody, conduct, maintenance, and support of the child,
including medical treatment, subject to further order of the court.” (§ 362, subd. (a); see
In re Silvia R. (2008) 159 Cal.App.4th 337, 347.)
       “At a disposition hearing, the court may order reunification services to facilitate
reunification between parent and child. ‘The court has broad discretion to determine
what would best serve and protect the child’s interest and to fashion a dispositional order
in accord with this discretion. [Citations.] We cannot reverse the court’s determination
in this regard absent a clear abuse of discretion. [Citation.] [¶] The reunification plan
“ ‘must be appropriate for each family and be based on the unique facts relating to that
family.’ ” [Citation.] Section 362, subdivision (c) states in pertinent part: “The program
in which a parent or guardian is required to participate shall be designed to eliminate
those conditions that led to the court’s finding that the minor is a person described by
Section 300.” [Citation.] The department must offer services designed to remedy the
problems leading to the loss of custody. [Citation.]’ [Citation.]” (In re Alexis E. (2009)
171 Cal.App.4th 438, 454.)
       In making its order for reunification services, the juvenile court has “an obligation
to determine the best way to tackle [mother and father’s issues].” (In re Neil D. (2007)
155 Cal.App.4th 219, 225.) Under the circumstances, the juvenile court ordered the
Department to provide reunification services, including professional counseling to
address sexual abuse, victimization, exploitation, and other issues deemed appropriate by
a therapist, as well as a mental health assessment to ensure reunification services were
tailored to mother and father’s specific needs. Mother and father did not object to the

                                             11
ordered services or the assessment. On this record, we do not find that the juvenile court
“ ‘exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination.’ [Citation.]” (In re Alexis E., supra, 171 Cal.App.4th at p. 454.)
                                      DISPOSITION
       The juvenile court’s order is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
RENNER, J.




                                            12